MEMORANDUM ***
1. The IJ didn’t err by applying the valid “exceptional and extremely unusual hardship” standard under 8 C.F.R. § 212.7(d). See Mejia v. Gonzales, 499 F.3d 991, 993, 996 (9th Cir.2007). We have rejected petitioner’s argument that 8 C.F.R. § 212.7(d) cannot be applied retroactively. See Mejia, 499 F.3d at 997.
2. We lack jurisdiction to review the denial of a petition under this standard, see 8 U.S.C. § 1252(a)(2)(B), because such a denial is entirely within the agency’s discretion. See Mejia, 499 F.3d at 999. Petitioner also failed to exhaust his administrative remedies for obtaining a waiver *152under 8 U.S.C. § 1182(h)(1)(A), see 8 C.F.R. § 1003.3(b), so we lack jurisdiction to review this claim. 8 U.S.C. § 1252(d)(1).
PETITION DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.